J-S39024-17



NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                  IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA


                   v.

GEORGE ANKROM

                        Appellant                 No. 1539 WDA 2016


           Appeal from the Judgment of Sentence April 22, 2016
           In the Court of Common Pleas of Washington County
            Criminal Division at No(s): CP-63-CR-0000661-2016


BEFORE: BENDER, P.J.E., BOWES AND STRASSBURGER,* JJ.

MEMORANDUM BY BOWES, J.:                        FILED OCTOBER 17, 2017

     George Ankrom appeals from his judgment of sentence of twelve

months probation imposed after he pled guilty to one count of simple assault

and one count of harassment. We affirm.

     On February 4, 2016, State Troopers in Washington County responded

to a disturbance at 383 Weirich Avenue, Canton Township.         Upon their

arrival, the two troopers spoke with one of the residents, Faith Loughman,

who complained that Appellant, her roommate, was threatening to kill her.

The troopers also noted that Appellant exhibited signs of drunkenness.

Appellant promised he would not cause any more trouble, and the troopers

left without further incident. Moments later, the troopers received a second

report that Appellant had threatened to kill Ms. Loughman, and that she


* Retired Senior Judge assigned to the Superior Court.
J-S39024-17



feared for her life. They returned to the residence, and after Ms. Loughman

filed a written statement indicating the above, the troopers took Appellant

into custody where he continued to engage in disruptive behavior.

      Based on the foregoing, Appellant was charged with terroristic threats,

simple assault, harassment, disorderly conduct, and public drunkenness. On

March 9, 2016, following a preliminary hearing, Appellant entered into a

tentative plea agreement which entailed that, in return for pleading guilty to

simple assault and harassment, he would receive an aggregate sentence of

twelve months probation and additional conditions.

      The trial court held a guilty plea hearing on April 22, 2016. Appellant

entered a negotiated guilty plea to one count of simple assault and one

count of harassment. The trial court conducted the mandatory colloquy, and

Appellant completed a written colloquy. The court accepted Appellant’s plea

as knowingly, intelligently, and voluntarily made, and sentenced him in

accordance with the terms of the negotiated plea agreement to twelve

months probation, plus additional conditions. Subsequently, Appellant filed

a post-sentence motion seeking to withdraw his guilty plea.

      Following a hearing on May 13, 2016, the court denied Appellant’s

motion. However, the order reflecting the court’s decision was not entered

on the docket, and on September 8, 2016, the clerk of courts issued an

order denying Appellant’s motion by operation of law.         Appellant filed a

timely appeal to this Court and complied with the trial court’s directive to file

                                      -2-
J-S39024-17



a Rule 1925(b) concise statement of errors complained of on appeal. 1 The

court authored its Rule 1925(a) opinion, and this matter is now ready for our

review. Appellant presents one question for our consideration: “Did the trial

court err in denying Appellant’s Motion to Withdraw Guilty Plea?” Appellant’s

brief at 6.

       Appellant’s claimed error challenges the court’s denial of his request to

withdraw his guilty plea.         It is well-established that once the court has

imposed a sentence, a defendant may withdraw his guilty plea “only where

necessary to correct manifest injustice.” Commonwealth v. Prendes, 97

A.3d 337, 352 (Pa.Super. 2014) (citation omitted).            In addition, “post-

sentence motions for withdrawal are subject to higher scrutiny since the

courts strive to discourage the entry of guilty pleas as sentence-testing

devices.”     Id.   A guilty plea is valid if it is entered knowingly, voluntarily,

and intelligently. Id. Hence, “a manifest injustice occurs when a plea is not

tendered knowingly, intelligently, voluntarily, and understandingly.”          Id.

Since we presume that “a defendant who enters a guilty plea is aware of his

actions[,] [h]e bears the burden of proving otherwise.” Commonwealth v.

Reid, 117 A.3d 777, 783 (Pa.Super. 2015).

____________________________________________


1 Appellant filed his notice of appeal on Tuesday, October 11, 2016, thirty-
three days after the denial of his motion to withdraw his guilty plea.
However, October 8, 2016, fell on a Saturday, and the following Monday was
Columbus Day. Hence, Appellant’s notice of appeal was timely filed.



                                           -3-
J-S39024-17



      Our review of the validity of a guilty plea centers upon ensuring that

the defendant was properly informed of: 1) the nature of the charges, 2)

the factual basis of the plea, 3) the right to a jury trial, 4) the presumption

of innocence, 5) the sentencing ranges, and 6) the plea court’s power to

deviate from any recommended sentence.          Id. at 782; Pa.R.Crim.P. 590,

comment.    Further, when a written plea colloquy is read, completed, and

signed by the defendant and made part of the record, it may serve as the

defendant’s plea colloquy when supplemented by an oral, on-the-record

examination. Reid, supra at 782.

      Appellant argues that he did not enter his guilty plea knowingly and

intelligently. He claims that he did not understand the nature of the guilty

plea proceedings and that he thought he was already serving a sentence.

Appellant maintains that he mistakenly believed that he had no choice but to

offer a guilty plea.   In addition, Appellant emphasizes his inability to read

and write well, and alleges that these deficiencies contributed to his

misunderstanding of the written and oral colloquy.       As such, he concludes

that the trial court erred in failing to grant his motion to withdraw.

      Upon review of the certified record, we find that Appellant is not

entitled to relief. Instantly, Appellant entered a guilty plea at a hearing held

on April 22, 2016. At that hearing, he was apprised of his right to a jury

trial, the presumption of innocence, and the nature of the charges brought

against him. Guilty Plea Hearing, 4/22/16, at 3, 6. He acknowledged that

                                      -4-
J-S39024-17



he understood the nature of the charges and the maximum penalties arising

from those crimes.        Id. at 7.   Appellant agreed that he completed the

written plea colloquy, understood each question, and answered them

honestly.   Id.   The court accepted Appellant’s plea as being knowingly,

intelligently, and voluntarily made, and sentenced him according to the

terms of the negotiated plea agreement. Id. at 8.

       At his post-sentence motion hearing, Appellant testified that he did not

fully grasp his constitutional rights. He averred that he “can’t read and write

too well, so I just went along with it because I thought that’s what I had to

do.”    Post-Sentence Motion Hearing, 5/13/16, at 7.      With regard to the

written guilty plea colloquy, he asserted that he did not understand its

import, and that he “just wrote yes, [and] left a lot of them blank[.]” Id.

Appellant noted that he thought the he was already sentenced, and thus,

that he had no choice but to accept the plea agreement, rather than pursue

a jury trial. Id. at 8.

       On cross-examination, Appellant conceded that he agreed to the

tentative plea agreement following the preliminary hearing, that he was

aware of the charges against him, and that he was aware of the incident that

gave rise to those crimes. Id. at 9-10. Further, he acknowledged that he

read and signed the written colloquy form, which included a representation

that he was entering his plea knowingly, voluntarily, and intelligently. Id. at

11.    Appellant stated that he filled in the answers on the form, including

                                       -5-
J-S39024-17



answers to questions 40, 41, and 42, which, contrary to his assertion on

direct examination that he answered all the questions affirmatively, he

answered in the negative. Id. at 13.

      The trial court found Appellant’s testimony that he did not understand

the nature of his guilty plea proceeding incredible, and this finding is

supported by the record.    Appellant acknowledged that he was knowingly,

intelligently, and voluntarily waiving his rights on the record, and completed

a written colloquy affirming the same.    At no time during the guilty plea

proceeding did Appellant indicate that he misunderstood the nature of the

proceedings, that he had misgivings about waiving his rights, or that he

needed more time to consult with his attorney. As such, Appellant has not

established that was unaware of his actions, Reid, supra, and thus, we do

not find that refusing to permit withdrawal of his guilty plea constituted

manifest injustice. Prendes, supra.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/17/2017




                                    -6-